mentor approved by bar counsel to monitor his practice of law to ensure
                 that active cases are handled in an appropriate manner and provide
                 quarterly reports to bar counsel; (4) refund $2,500 to the client identified
                 in count 3 of the complaint; (5) refund $1,500 to the client identified in
                 count 6 of the complaint; and (6) pay a $1,000 fine 2 Carrico also agreed to
                 pay the costs of the disciplinary proceedings excluding bar counsel and
                 staff salaries. If Carrico successfully completes probation, he will receive a
                 public reprimand.
                               Based on our review of the record and considering the
                 aggravating factor related to Carrico's prior disciplinary record, we
                 conclude that the guilty plea agreement should be approved.          See SCR
                 113(1). We hereby impose a stayed six-month suspension. Carrico shall
                 be on probation for two years from the date of this order and shall comply
                 with all conditions of probation as set forth above. If he successfully
                 completes probation, the State Bar shall issue a public reprimand in
                 substantially the same form as the exhibit attached to the hearing panel's
                 findings, conclusions, and recommendation. Additionally, Carrico shall




                       2 The
                           fine does not appear in the plea agreement provided in the
                 record. However, the transcript of the formal hearing is clear that Carrico
                 agreed to the fine and the fine is included in the hearing panel's
                 recommendation.




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e
                 pay the costs of the disciplinary proceedings, excluding bar counsel and
                 staff salaries, within one year from the date of this order.
                             It is so ORDERED,


                                                                     C.J.
                                           Hardesty



                           ellagaram".
                 Parraguirre



                                                                Gibbons



                                           Pickering


                 SAITTA, J., dissenting:

                             I would reject the conditional guilty plea agreement because
                 the agreed-upon discipline is not sufficient.



                                                       Saitta



                 cc: Chair, Southern Nevada Disciplinary Board
                      Michael J. Warhola, LLC
                      Stan Hunterton, Bar Counsel, State Bar of Nevada
                      Kimberly K. Farmer, Executive Director, State Bar of Nevada
                      Perry Thompson, Admissions Office, United States Supreme Court



SUPREME COURT
        Or
     NEVADA
                                                         3
(0) 1947A    e